861 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Perry WALKER, Petitioner-Appellant,v.Terry MORRIS, Supt., Respondent-Appellee.
No. 88-3223.
United States Court of Appeals, Sixth Circuit.
Oct. 31, 1988.

Before MERRITT, BOYCE F. MARTIN Jr. and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action under 28 U.S.C. Sec. 2254 attacking the constitutionality of 1983 convictions for aggravated robbery (two counts), carrying a concealed weapon, and unlawful possession of a dangerous ordnance.  The district court ultimately dismissed the petition and this appeal followed.  On appeal the parties have briefed the issues, the petitioner proceeding pro se.


3
Petitioner's two grounds for relief were that he was deprived of a fair trial by having twice been bound and gagged during the proceedings and that his trial counsel was ineffective.  We find ample support in the record for the district court's dismissal of these claims.  The trial transcript is littered with petitioner's interruptions, obstreperous behavior and obscene tirades.  The district court properly found the state trial court did not deny petitioner a fundamentally fair trial by having him bound and gagged on two occasions of limited duration.  We also find no evidence to support petitioner's claim that his trial counsel was ineffective within the meaning of Strickland v. Washington, 466 U.S. 668, 687 (1984).  Counsel appears to have performed as well as possible under trying circumstances.  Petitioner's attempt to raise new grounds for relief on appeal is of no moment.   Brown v. Marshall, 704 F.2d 333 (6th Cir.)  (per curiam), cert. denied, 464 U.S. 835 (1983).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.